Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 1 of 9 - Page ID#: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   COVINGTON DIVISION

 JACK L. NAGEL JR                                :   CASE NO:
 7047 Roundelay Road South                       :
 Reynoldsburg, Ohio 43068                        :
                                                 :   JUDGE:
                                Plaintiff        :
                                                 :
 vs                                              :
                                                 :
 OTIS ELEVATOR COMPANY                           :
 Serve: CT Corporation System                    :
 306 West. Main Street                           :
 Suite 512                                       :
 Frankfort, Kentucky 40601                       :
                                                 :
 And                                             :
                                                 :
 MARK S. BEER                                    :
 319 South Clay Ridge Rd                         :
 Alexandria, Kentucky 41001                      :
                                                 :
                                Defendants


                              COMPLAINT AND JURY DEMAND


FOR HIS COMPLAINT, Plaintiff Jack L. Nagel, Jr. states:

                         PARTIES, JURISDICTION, AND VENUE

1.     Plaintiff Jack L. Nagel, Jr., presently resides at 7047 Roundelay Rd S., Reynoldsburg,

Franklin County, Ohio.

2.     On or about on October 12, 2018, Defendant Mark. S. Beers, was a resident of the

Commonwealth of Kentucky, residing at 319 South Clay Ridge, Alexandria, Campbell County,

Kentucky.
                                             1
 Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 2 of 9 - Page ID#: 2




3.      On or about October 12, 2018, Defendant Otis Elevator Company, was a foreign

corporation, existing under the laws of the Commonwealth of Kentucky, with its principal place of

business at One Carrier Place, Farmington, Hartford County, Connecticut.

4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1) as the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs, and the issues of law

and fact are wholly between citizens of different states.

5.      Venue is proper in the Eastern District of Kentucky, pursuant to 28 U.S.C. § 1391(b)(1)

because it is the judicial district in which Defendant Mark S. Beer resides and 28 U.S.C. §

1391(b)(2) because the subject incident occurred within this judicial district, on US 27 in the City

of Cold Spring, Campbell County, Kentucky.

                                    FIRST CAUSE OF ACTION

 6.     Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in paragraphs 1

 through 7 as if fully re-written herein.

 7.     On or about October 12, 2018, Plaintiff Jack L. Nagel, Jr., was a bicyclist operating

 southbound on the right shoulder of US27 near St. Luke Lutheran Church in the City of Cold

 Spring, Campbell County, Kentucky.

 8.      On or about on October 12, 2018, Defendant Mark. S. Beers was operating a F450 large

 utility truck gong southbound in the right lane near St. Luke Lutheran Church in the City of Cold

 Spring, Campbell County, Kentucky.

 9.     On or about October 12, 2018, the F450 large utility truck being operated by Defendant

 Mark S. Beers collided with Plaintiff Jack L. Nagel, Jr.




                                                  2
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 3 of 9 - Page ID#: 3




10.    On or about October 12, 2018, Defendant Mark S. Beer negligently, carelessly and without

due regard for the safety of others operated his motor vehicle in such a manner as to strike Plaintiff

Jack L. Nagel, Jr.

11.    On or about on October 12, 2018, Defendant Mark. S. Beers had a duty to operate his F450

large utility truck in a safe and reasonable manner, to obey all traffic laws, and to obey all traffic

devices.

12.    On or about on October 12, 2018, Defendant Mark. S. Beers failed in the aforementioned

duties and is therefore negligent.

13.    As a direct and proximate result of Defendant Mark S. Beer’s negligence, Plaintiff Jack L.

Nagel, Jr., has incurred temporary and permanent injuries, which include, but are not limited to,

traumatic brain injury, back injury, leg injury, abdominal injuries, and lower abdominal injuries;

has endured great pain and suffering of both mind and body and will continue to endure such pain

and suffering in the future; has incurred medical expenses in excess of $150,000.00 and will

continue to incur medical expenses in the future; has incurred lost wages in an undetermined

amount and will continue to incur lost wages in the future; has suffered damages for the lost

enjoyment of life and has incurred property damage in an undetermined amount.

                                 SECOND CAUSE OF ACTION

14.    Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in paragraphs 1

through 15 as if fully re-written herein.

15.    On or about October 12, 2018, Defendant Mark S. Beer willfully and intentionally ingested

alcoholic beverages prior to operating the F450 large utility truck and thereby operated the motor

vehicle with an alcohol concentration of or above 0.08, in violation of Section 189A.010(5A) of




                                                  3
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 4 of 9 - Page ID#: 4




the Kentucky Revised Code, constituting negligence per se, and/or constituting willful and

intentional tort, and/or constituting willful and malicious conduct.

16.       On or about October 12, 2018, Defendant Mark S. Beer operated his motor vehicle in such

a manner as to strike Plaintiff Jack L. Nagel, Jr.

17.       On or about October 12, 2018, Defendant Mark S. Beer violated State Statutes and

Regulations including, but not limited to, KRS §§ 189A.010; 189.080; 189.290; and 189.340.

18.       On or about October 12, 2018, Defendant Mark S. Beer also violated Federal Statutes and

Regulations including, but not limited to, 49 C.F.R. § 392.2.

19.       Based on these statutory and regulatory violations, Defendant Mark S. Beer was negligent

per se.

20.       On or about October 12, 2018, Defendant Mark S. Beer’s actions demonstrate a conscious

disregard for the rights and safety of Plaintiff Jack L. Nagel, Jr., and the rest of the motoring public,

acting with reckless indifference to the consequences to others, despite being aware of his conduct

and knowing there was a great probability of causing substantial harm.

21.       As a direct and proximate result of Defendant Mark S. Beer’s statutory and regulatory

violations, Plaintiff Jack L. Nagel, Jr., is entitled to punitive damages in addition to the

compensatory damages as previously alleged.

                                   THIRD CAUSE OF ACTION

22.       Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in paragraphs 1

through 22 as if fully re-written herein.

23.       On or about October 12, 2018, Defendant Mark S. Beer was the employee, agent, and/or

servant for Defendant Otis Elevator Company.




                                                     4
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 5 of 9 - Page ID#: 5




24.    On or about October 12, 2018, Defendant Otis Elevator was responsible for any damages

caused to Plaintiff Jack L. Nagel, Jr. by Defendant Mark S. Beer pursuant to the Doctrine of

Respondeat Superior and/or as the principal to Defendant Mark S. Beer’s agency.

25.    Defendants Mark S. Beer and Otis Elevator are jointly and severally liable to the Plaintiff

Jack L. Nagel, Jr. for all of the losses and damages herein sought, and there can be no

apportionment between the Defendants.

                                 FOURTH CAUSE OF ACTION

26.    Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in paragraphs 1

through 26 as if fully re-written herein.

27.    On or about October 12, 2018, Defendant Otis Elevator Company owned or leased the

F450 large utility truck being operated by Defendant Mark S. Beer, when Defendant Mark S. Beer

collided with Plaintiff Jack L. Nagel, Jr.

28.    On or about October 12, 2018, Defendant Mark S. Beer was a permissive driver of the

F450 large utility truck owned by Defendant Otis Elevator Company

29.    On or about October 12, 2018, Defendant Otis Elevator Company knew, or should have

known, that Defendant Mark S. Beer was inexperienced, careless, and reckless in his operation of

the F450 large utility truck.

30.    On or about October 12, 2018, Defendant Otis Elevator Company owed a duty to Plaintiff

Jack L. Nagel, Jr. to not entrust a motor vehicle to a person, such as Defendant Mark S. Beer,

known to be inexperienced, careless, and/or reckless in the operation of motor vehicles.

31.    On or about October 12, 2018, Defendant Otis Elevator Company breached that duty when

it negligently entrusted the F450 large utility truck to Defendant Mark S. Beer.




                                                5
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 6 of 9 - Page ID#: 6




32.    As a direct and proximate result of Defendant Otis Elevator Company’s negligent

entrustment, Plaintiff Jack L. Nagel, Jr., has incurred temporary and permanent injuries, which

include but are not limited to, traumatic brain injury, back injury, leg injury, abdominal injuries,

and lower abdominal injuries; has endured great pain and suffering of both mind and body and

will continue to endure such pain and suffering in the future; has incurred medical expenses in

excess of $150,000.00 and will continue to incur medical expenses in the future; has incurred lost

wages in an undetermined amount and will continue to incur lost wages in the future; has suffered

damages for the lost enjoyment of life and has incurred property damage in an undetermined

amount.

                                  FIFTH CAUSE OF ACTION

33.    Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in paragraphs 1

through 33 as if fully re-written herein.

34.    On or about October 12, 2018, Defendant Otis Elevator Company had a duty to act

reasonably in hiring, instructing, training, supervising and retaining its drivers and other

employees/agents/servants/contractors including, but not limited to, Defendant Mark S. Beer, and

to promulgate and enforce policies, procedures, and rules to ensure that its drivers and other

employees/agents/servants operate its motor vehicles in reasonably safe manner not to cause injury

to the public, including Plaintiff Jack L. Nagel, Jr.

35.    On or about October 12, 2018, Defendant Otis Elevator Company had a duty to exercise

reasonable care in entrusting its motor vehicles and equipment to responsible, competent and

qualified drivers and other employees/agents/servants including, but not limited to, Defendant

Mark S. Beer, to ensure operation of its motor vehicle would not cause injury to the public,

including Plaintiff Jack L. Nagel, Jr.



                                                  6
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 7 of 9 - Page ID#: 7




36.    On or about October 12, 2018, Defendant Otis Elevator Company failed in the

aforementioned duties relating to hiring, instructing, training, supervising and retaining its drivers

and other employees/agents/servants including, but not limited to, Defendant Mark S. Beer, and

was therefore negligent.

37.    As a direct and proximate result of Defendant Otis Elevator Company’s negligent hiring,

instructing, training, supervising and retaining its drivers and other employees/agents/servants

including, but not limited to, Defendant Mark S. Beer, Plaintiff Jack L. Nagel, Jr has incurred

temporary and permanent injuries, which include but are not limited to, traumatic brain injury,

back injury, leg injury, abdominal injuries, and lower abdominal injuries; has endured great pain

and suffering of both mind and body and will continue to endure such pain and suffering in the

future; has incurred medical expenses in excess of $150,000.00 and will continue to incur medical

expenses in the future; has incurred lost wages in an undetermined amount and will continue to

incur lost wages in the future; has suffered damages for the lost enjoyment of life and has incurred

property damage in an undetermined amount.

                                  SIXTH CAUSE OF ACTION

38.            Plaintiff Jack L. Nagel, Jr., hereby re-alleges the allegations contained in

paragraphs 1 through 38 as if fully re-written herein

39.            Effective June 25, 2013, KRS §281.600 authorized the Kentucky Department of

Vehicle Regulation to adopt any Federal Motor Carrier Safety Regulations (FMCSR) the

Department saw fit. Pursuant to §601 KAR 1:005, the substantive provisions of the FMCSR,

including 49 CFR §§ 383; 391; and 392, were adopted and made part of the law of the

Commonwealth of Kentucky. All references in this Complaint to the FMCSR include both the

Federal law and the Law of the Commonwealth of Kentucky.



                                                  7
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 8 of 9 - Page ID#: 8




40.             On or about October 12, 2018, all owners and operators of commercial motor

vehicles operating commercial motor vehicles within the Commonwealth of Kentucky were

required to comply with the traffic regulations and laws of the Commonwealth of Kentucky and

the Federal Motor Carrier Safety Regulation including, but not limited to, FMCSR §§ 383.111;

383.113; 391.11; 391.25; 392.1; 392.2 and 392.3.

41.             On or about October 12, 2018, all owners and operators of commercial motor

vehicles operating commercial motor vehicles within the Commonwealth of Kentucky were

required to obey general Kentucky traffic safety statutes, including KRS §§ 189A.010; 189.080;

189.290; and 189.340.

42.     These regulations were promulgated to protect the safety of a class of people that includes,

but is not limited to, Plaintiff Jack L. Nagel, Jr.

43.             The violation of one, some, and/or all of the above referenced statutes and

regulations is negligence per se.

44.     On or about October 12, 2018, Defendant Otis Elevator Company violated local, state and

federal ordinances, statutes and regulations, and encouraged and permitted Defendant Mark S.

Beer to violate state and federal statutes and regulations including, but not limited to: FMCSR §§

383.111; 383.113; 391.11; 391.25; 392.1; 392.2; and 392.3, as well as, KRS §§189A.010; 189.080;

189.290; and 189.340.

45.     On or about October 12, 2018, Defendant Otis Elevator Company’s actions demonstrated

a conscious disregard for the rights and safety of Plaintiff Jack L. Nagel, Jr., and the rest of the

motoring public, acting with reckless indifference to the consequences to others, despite being

aware of its conduct and knowing there was a great probability of causing substantial harm.




                                                      8
Case: 2:20-cv-00039-DLB-EBA Doc #: 1 Filed: 03/19/20 Page: 9 of 9 - Page ID#: 9




46.     Based on these statutory and regulatory violations, Defendant Otis Elevator Company is

negligent per se.

47.     As a direct and proximate result of Defendant Otis Elevator Company’s statutory and

regulatory violations, Plaintiff Jack L. Nagel, Jr., is entitled to punitive damages in addition to

compensatory damages as previously alleged.

        WHEREFORE Plaintiff demands for judgment against Defendants Mark S. Beer and Otis

Elevator Company, jointly and severally, in an amount that is just and fair, and in excess of

Seventy-Five Thousand Dollars ($75,000.00) (exclusive of costs and interest), in addition to

punitive damages, costs, pre-judgement and post-judgment interest, and other relief that this

Honorable Court deems just under the circumstances.



                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) Plaintiff demands a trial by jury of all issues triable as of

right by a jury.

                                                       Respectfully Submitted,
                                                       O’CONNOR, ACCIANI & LEVY LPA

                                                       /s/ Barry D. Levy
                                                       Barry D. Levy (OH 0018986)
                                                       Attorney for the Plaintiff
                                                       600 Vine Street Suite 1600
                                                       Cincinnati, OH 45202
                                                       Phone: 513-241-7111
                                                       Fax: 513-241-7197
                                                       Email: bdl@oal-law.com




                                                  9
